Title: Godefroi Du Jareau to Thomas Jefferson, 9 May 1810
From: Du Jareau, Godefroi
To: Jefferson, Thomas


          
            
              Monsieur
              Nouvelle Orleans le 9 Mai 1810—
            
              Jai L’honneur de Vous prevenir que je remettrai au Courrier sur la fin du present mois, une Collection en diverses Plans, et ecrits concernant L’amelioration de cette Ville, à Votre adresse, je vous prie de les accueillir favorablement; je Vous demande Mille fois pardon d’une pareille liberté, il n’y à que leur extrême importance qui peut me le meriter. Cette Collection est suivie d’un apperçu des avantages d’un aperçu des avantages d’un dessechement general de la Basse Louisianne; De L’offre que je fais de la Reussite Sans que Cela  devienne et charge à l’état pour les depences; Vous verrez j’espere avec interet le Moyen d’établir dans cette partie, une population Conciderable, ou elle est si utile mais desesperée dans ce
				moment. J’ai traité dans les differentes Memoires qui Vous paiendra Les cas facheux et destructifs dans les quels doivent naturellement entrainer le desordre qu’on s’efforce de Consacrer aujourdhui; toutes ces choses Sonts de la derniere importance, et
				faiteps pour fixer votre interet en leur faveur, et les proteger auprès du gouvernement comme je Vous Supplie de le faire, il ne leur manque pour le lustre de leur merite, que d’avoir été traités par
				une main plus habille; la Bonne intention peut seulle Suppléer à ce deffaut.
            
		  Monsieur Souffrez je Vous Supplie que je présente à Votre Censure L’ouvrage inclu, Votre qualité de premier academitien des états unis, M’autorise à prendre Cet Liberté; dont je vous demande tres humblement pardon, Soumettez le je Vous Supplie à L’Examen de Votre academie, ayez la bonté d’inviter pour moi quelqu un de Vos
				Savants, de remplir L’objet de La notte qui L’acompagne, j’ai crus devoir faire cette demarche pour m’assurer de la Valleur de L’objet, et de L’avantage que le public en peut rétirer, c’est une
				chose
				qui je Crois Se deverait faire pour toutes Les machines qui Sonts presentées au gouvernement, pour obtenir patente en leur faveur; Combien y en aurait ils de toutes celles qui en obtiennent, qui
				Seraient misent à L’Ecart avec raison, Car il devient abus dans la bonté du gouvernement, d’acorder des patentes Sans ce préalable qui n’admettrait que des choses rellement capables, qui par
				consequant ne Tromperaient personne, et n’ocuperaient Les Sujets qu’utilement dans leur tems, et leur moyens. Combien Voyons nous de Ses machines qui ne fonts que Voir le jour,  et
				sonts enfouies aussitot pour jamais, avec la perte de Beaucoup de
				tems et de depences: une Patente du gouvernement, est une Sanction qui en impose au public, et Sont aux charlatans, à donner Credit à leur drogues malfaisantes, donts ils tirent un grand parti,
				au
				préjudice de La Societé.
            Si L’ouvrage que j’ai L’honneur de présenter à la sensure de L’academie, merite Sa Sanction, je La prie de la lui donner par Son approbation, et d’obtenir pour moi La patente du gouvernement: ce deverait être par Suite d’un pareil acte, quelles deveraient Toutes Etres acordées pour le bien public, et L’encouragement des hommes capables, qui n’aurait plus en but Ses hommes qui S’en vonts deprimant Les Bons ouvrages, Pour faire Valloire leur Rapsodie.
            
                     Monsieur Pour vous donner une faible idée des peinnes, et des demarches que J’ai fait en faveur de la Chose public, dont vous avez le fidel tableau das ce que je Vous annonce, je joint ici deux nottes qui contiennent les ouvertures que j’ai fait au Corps Municipalle et maire de la Ville, Vous Verrez la maniere dont cela à été recu dans ce tems, cela à été pire dans la Suite, malgré Le developément des avantages que j’ai presenté. L’ouvrage est immence il le faut voir pour en juger, a loisir Vous pourez mediter et d’apres L’oppinion que Vous aurez pris lui accorde Votre protection, c’est ce dont je Vous Supplie et de Maccorder L’honneur De Me dire avec un très Profond Respect.
            
              Monsieur Votre tres humble et Tres Obeissant serviteur
              
                
                  
                     G: Du Jareau
                
                
                  Architecte et ingenieur
                
              
            
          
          
         
          Editors’ Translation
          
            
              Sir
              New Orleans 
                        9 May 1810—
            
              I have the honor to inform you that toward the end of the present month I will mail you a collection of several plans and writings concerning the improvement of this city. I pray you to receive them favorably. I beg a thousand pardons for taking such a liberty, which only the extreme importance of those documents can merit. This collection is accompanied by a judgment of the advantages to be gained by a general draining of lower Louisiana; offering complete success with no expense to the state; you will see, I hope, the best way to settle a considerable population in that region, where it would be advantageous, but it is
			 hopeless at this time. In the different essays I discuss and illustrate for you the sad and destructive situation that must naturally follow from the disorder that now prevails as a rule; all
			 these
			 things are of the utmost importance, and are mentioned to fix your attention on them, and I ask that you act as their patron to the government. They only lack the luster that they merit because
			 they
			 were not prepared by a more skillful hand; only good intentions can excuse this fault.
            
		  Bear with me, Sir, as I implore you to be the judge of the enclosed work.  Your qualification as the finest academician in the United States, authorizes me to take this liberty; for which I humbly ask your pardon; submit it to the examination of your academy, on my behalf have the kindness to invite one of your scholars to
			 fulfill the object described in the note that accompanies it. I thought I should ask you to do so in order to be assured of its value and the benefits that the public may derive from it. I
			 believe
			 that this is something that should be done with all machines that are presented to the government with a request for a patent; how many of those who receive a patent would then, with good reason,
			 be
			 cast aside, because it abuses the government’s benevolence to grant patents without this preliminary review, which would admit only those that were truly clever, would deceive no one, and would
			 occupy itself only with subjects that were useful to their time and means. How many of these machines do we see that hardly see the light of day before they are buried forever, having wasted much
			 time and money: a government patent is a sanction that deceives the public, and is used by charlatans to give credit to their maleficent drugs, from which they earn great profits to the detriment
			 of
			 society.
            If the work that I have the honor of submitting to the judgment of the academy has merit, I beg it to endorse it and obtain a government patent for me: all patents should be granted as a result of such an act for the public good, and for the encouragement of capable men, who would no longer be opposed by people who disparage good works so as to make their own rhapsody seem better.
            
                     Sir, to give you a faint idea of the difficulties and steps I went through for the good of society, of which you will find a faithful account in what I am sending you, I enclose herewith two notes containing the proposals I made to the municipal council and the city mayor. You will see the manner in which they were received at the time. It got even worse later, despite my fleshing out the arguments I had presented. The work is immense, and one must see it in order to judge it. At your leisure you will be able to meditate on it and, after forming an opinion of it, grant it your protection. I implore you to do that, and to give me the honor of considering myself with profound respect.
            
              Sir your very humble and very obedient servant
              
                
                  
                     
                  G: Du Jareau
                
                
                  Architect and engineer
                
              
            
          
        